DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
Receipt is acknowledged of the Amendment filed April 2, 2019 which canceled claims 14-16 and added new claims 17-23. Claims 1, 3-8, and 11- 13 were amended. Claims 1-13 and 17-23 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/EP2017/075896, filed October 11, 2017, which claims the benefit of EP16193337.9, filed October 11, 2016.

Information Disclosure Statement
Applicant’s information disclosure statement submitted April 2, 2019 is acknowledged and has been considered. A signed copy is attached hereto.

Election/Restrictions
In response to a requirement for an election of a single disclosed species, Applicant elected, with traverse:

    PNG
    media_image1.png
    391
    433
    media_image1.png
    Greyscale

The elected species is the first compound shown in claim 7 and is identified as linker-drug compound 3 (referred to as “LD3”) on page 57 of the Specification. Applicant further elected valylalanine for a particular V1 moiety which may optionally be capped.
Applicant further elected a particular cytotoxic drug Z, which corresponds to a duocarmycin derivative.
Applicant further elected an engineered cysteine moiety at heavy chain position 41 (according to Kabat numbering) for the location of the engineered cysteine residue(s) in the heavy and/or light chain(s).
Applicant further elected the particular target antigen PSMA.
Applicant further elected a particular molecular representative for R, which is the first moiety listed in claim 11 (Applicant’s Response, 2/10/2022, page 3):

    PNG
    media_image2.png
    233
    216
    media_image2.png
    Greyscale


The traversal was on the grounds that the invention defined by claim 1 is a linker-drug compound of formula (I), which requires a non-linear linker structure, as do all of additionally claimed compounds. Applicant argued that these structurally-related compounds share a common core structure and have a common function, namely a structure that once conjugated to an antibody (or antigen binding fragment) can provide suitable release of the drug moiety. 
Applicant explained that a linker is considered to be non-linear when the site of cleavage is not in-between the drug and the conjugation attachment point. Thus, in the compounds of claim 1, the cytotoxic drug moiety, Z, is not linked to the conjugation moiety via the conditionally-cleavable or conditionally-transformable moiety, V1. In contrast, a linear linker design would have linked Z via V1 to the antibody. The non-linear design of the claimed linker-drug compounds minimizes the hydrophobicity increase that is associated with conjugation to a drug in general. Reducing hydrophobicity of an antibody-drug conjugate is known to correlate with favorable pharmacokinetic profiles.
Applicant’s arguments with respect to traversal of the species election have been fully considered and are persuasive. Thus, the requirement for an election of a single disclosed species has been withdrawn.
Claims 1-13 and 17-23 were examined on the merits herein.
A search for the claimed non-linear linker-drug compounds was performed and found to be free of the prior art. Therefore, claims 1-13 and 17-23 are allowed. The following is an examiner’s statement of the reasons for allowance:
The instant claims are drawn to a linker-drug compound of formula (I), and an antibody drug conjugate comprising the compound conjugated to an antibody or antigen-binding fragment thereof through a cysteine residue of the antibody or antigen-binding fragment. The drug, Z, may be a duocarmycin derivative or a CBI dimer derivative.

While linker-drug compounds are well-known in the art, the structures of the instant invention are free of the prior art and were therefore determined to be novel. There would have been no motivation for one of ordinary skill in the art to have engineered linker-drug complexes with these structures; therefore, they are also non-obvious. The following is considered to be the closet prior art.

Elgersma et al., 2015. “Design, synthesis, and evaluation of linker-duocarmycin payloads: toward selection of HER2-targeting antibody–drug conjugate SYD985.” Molecular pharmaceutics, 12(6), pp. 1813-1835 (IDS 4/2/2019).
Elgersma teaches the following structure in Chart 1 at page 1817:
 
    PNG
    media_image3.png
    501
    895
    media_image3.png
    Greyscale


The following species of the claimed invention is a linker-drug referred to as “LD3” shown at page 57 of the Specification. The structure exemplifies the core non-linear format as claimed:

    PNG
    media_image4.png
    531
    517
    media_image4.png
    Greyscale


Elgersma teaches the synthesis of seco-DUBA, a duocarmycin analogue which is a cytotoxin with reduced hydrophobicity (page 1816; Scheme 2). Elgersma teaches that Compound 3b in Figure 1 contains a DNA-alkylating unit as indicated in red, and a DNA-binding unit as indicated in blue. Each unit has a hydroxyl that can be used for coupling to an antibody via a linker (page 1818, col. 1, para. 4).
Elgersma teaches new linkers that allow for optimized linkage between duocarmycin and targeting agents such as the anti-HER2 antibody trastuzumab (page 1815, col. 1, para. 1). Compound 29 (Chart 1) shows the linker coupled to the hydroxyl group in the DNA-alkylating moiety (page 1818, col. 1, para. 4).
Elgersma teaches that the linker in Compound 29 was optimized to incorporate two self-elimination spacers in between a dipeptide and seco-DUBA. The first self-elimination spacer is p-aminobenzyl alcohol (PABA) which Elgersma teaches as being commonly used (page 1818, col. 2, para. 4). The second is a bisamine cyclization spacer, which Elgersma teaches allows for a more stable carbamate linkage between the linker and seco-DUBA (page 1818, col. 2, para. 2).
Elgersma teaches that the dipeptide can be valine-citrulline, which is a substrate for cathepsin B, and that a maleimide group can be used to conjugate the linker to a cysteine thiol group on an antibody (page 1818, col. 2, para. 2). Elgersma teaches that modification of the carbamate nitrogen improved resistance to extracellular enzymatic hydrolysis. The carbamate nitrogen is indicated with a red arrow in the schematic provided above.
Elgersma does not teach the use of a valine-alanine dipeptide, or modifying the carbamate nitrogen with a linker-maleimide group for conjugation to a cysteine thiol on an antibody. It is acknowledged that this modification creates a branched or “non-linear” conjugate.
Elgersma teaches that one can place a PEG (Compound 2) or a Lysine (Compound 45) in the R position of the first nitrogen of the bisamine spacer. While the Lysine (Compound 45) resulted in greater stability, Elgersma teaches that Compound 2 resulted in better overall cytotoxicity (page 1821, col. 2, para. 4). Given that lysine and PEG are different substituents, one of ordinary skill in the art would not have known whether size or another attribute resulted in more stability versus better toxicity. Because one of ordinary skill in the art would not have been able to conclude that size necessarily played a role in the resulting stability/cytotoxicity of the linker-drug, attaching the maleimide/antibody unit to this position would not have been predictable.
The prior art is also silent as to the stability of the Val-Cit/Val-Ala and PABC structures when the maleimide/antibody unit is removed from the dipeptide and placed at the R position of the first nitrogen of the bisamine spacer. One of ordinary skill in the art would not have known whether maintaining or removing the dipeptide would affect stability, degradation and/or solubility. The claimed structures allow the dipeptide to remain in this position, optionally capped. This would not have been predictable given that the prior art does not teach how this modification would have affected the stability, degradation and/or solubility of the structure. Therefore, Applicant’s non-linear structure is considered to be novel and non-obvious over Elgersma.

Lyon et al., 2015. “Reducing hydrophobicity of homogeneous antibody-drug conjugates improves pharmacokinetics and therapeutic index.” Nature biotechnology, 33(7), pp. 733-735 (PTO-892).
Lyon teaches branching when designing drug linkers in order to reduce hydrophobicity and optimize the pharmacokinetics and antitumor activities of ADCs incorporating diverse drug payloads (page 735, col. 1, para. 2). Lyon teaches masking the hydrophobic moieties of a linked drug with polyethylene glycol (PEG) (Abstract). 
Lyon teaches that a linear, tethered configuration has disadvantageous effects on pharmacokinetics, as it projects the drug moiety into the aqueous environment, thereby increasing its potential for nonspecific hydrophobic interactions (page 734, col. 1, para. 2). Lyon teaches an alternative “branched” design which constrains the drug. Lyon teaches that this non-linear configuration is preferred because the drug remains close to the antibody and allows PEG to better shield the drug from solvent (page 734, col. 1, para. 2). Although Lyon teaches that branched geometry gave better results as compared to longer (more conventional) linear arrangements of drug linkers, the teachings of Lyon are specific to PEG and do not address branching of a maleimide/antibody unit, which is considerably larger. Lyon also teaches removing the Val/Ala dipeptide unit. This modification is different from the claimed structures which maintain the Val/Ala dipeptide, optionally in a capped format. Therefore, Applicant’s non-linear structure is considered to be novel and non-obvious over Lyon.

Lowman et al., “Cysteine Engineered Antibodies and Conjugates” WO 2006/034488 (IDS 4/2/2019).
Lowman teaches cysteine modification at position H-40 and “[r]anges within about 5 amino acid residues” to generate a range of “H-35 to H-45,” (page 47, lines 20-23). Lowman teaches that amino acids at positions L-15, L-43, L-110, L-144, L-168, H-40, H-88, H-119, H-121, H-122, H-175, and H-179 of an antibody may generally be mutated (replaced) with free cysteine amino acids. 

Synthon “Site-Specific Conjugation of Linker Drugs to Antibodies and Resulting ADCS” WO 2015/177360 (IDS 4/2/2019).
Synthon teaches that a preferred site for conjugation to an antibody is H-41. It is acknowledged, however, that these teachings are specific to conjugates with linear linkers, and not to conjugates with the claimed non-linear design. In Lowman and Synthon, the drug is connected to the antibody via the cleavable moiety. In contrast, the present connection of the moieties, i.e., drug moiety, cleavable moiety, and conjugation site, are in a fundamentally different arrangement. Therefore, the linear formulas in Synthon and Lowman do not encompass or obviate the claimed linker-drug compounds. Accordingly, the claimed linker-drug compounds are seen to be an advance over the prior art.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/               Examiner, Art Unit 1647                                      
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647